Case 5:20-cv-01087-SMH-MLH Document 14 Filed 03/25/21 Page 1 of 8 PageID #: 100




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                                  CIVIL ACTION NO. 20-1087

 VERSUS                                                    JUDGE S. MAURICE HICKS, JR.

 WENDI L. LABORDE, ET AL.                                  MAGISTRATE JUDGE HORNSBY


                                      MEMORANDUM RULING

         Before the Court is a Motion to Dismiss filed by Defendant Wendi L. LaBorde

 (“LaBorde”). See Record Document 6. Plaintiff, the United States of America (“the

 Government”), opposes the Motion. See Record Document 8. LaBorde has filed two

 replies to this opposition. See Record Documents 9 & 13. For the following reasons,

 LaBorde’s Motion to Dismiss is DENIED.

                                     FACTUAL BACKGROUND

         In this lawsuit, the Government seeks to set aside an alleged fraudulent transfer. 1

 In 2010, the Government won a judgment against LaBorde in this Court to collect debts

 owed from several defaulted student loans. See Record Document 1 at ¶9. The judgment

 held that LaBorde owed the Government nearly $300,000 in principal and nearly

 $100,000 in interest continuing to accrue and to be compounded annually. See id.

 LaBorde did not make any payments on this judgment from 2011 through 2016 but began

 making $200 monthly payments in 2017 after a demand letter from the Government. See




 1 LaBorde disputes many of the factual allegations made in the Government’s complaint, accusing the
 Assistant United States Attorney of fabrication and ulterior motives. See Record Document 6. For purposes
 of the instant motion, the Court must accept the non-movant’s factual allegations as true. Accordingly, the
 Government’s complaint serves as the primary basis for this Factual Background section.

                                               Page 1 of 8
Case 5:20-cv-01087-SMH-MLH Document 14 Filed 03/25/21 Page 2 of 8 PageID #: 101




 id. at ¶¶44-45. At the time of filing, the balance of the debt owed—including surcharges,

 principal, and pre-CARES Act interest—was $440,482.11, See id. at ¶46.

        In 2014, LaBorde received $37,500.00 from the settlement of her father’s estate.

 See id. at ¶12. Less than one month later, LaBorde received the proceeds of her mother’s

 life insurance policy in the amount of $485,902.60. See id. at ¶16. While LaBorde

 unsuccessfully offered to satisfy her debt with a $35,000 lump sum payment shortly after

 receiving her father’s estate settlement, she did not disclose her receipt of life insurance

 proceeds to the Government. See id. at ¶¶13-16. Days after coming into these funds,

 LaBorde formed the CCLCA Trust (“the Trust”) on September 18, 2014, with LaBorde’s

 daughter as the sole beneficiary. See id. at ¶¶18-19. LaBorde donated the entirety of her

 mother’s life insurance policy to the Trust the day it was formed. See id. at ¶21. On

 September 30, 2014, the Trust purchased a new Toyota. See id. at ¶25. On October 22,

 2014, the Trust purchased a condominium in San Diego, California. See id. at ¶27. The

 Government contends that LaBorde herself drove this car and lived in this condominium;

 her daughter was never the beneficiary of these purchases. See id. at ¶¶32-36.

        The Government requests the $485,902.60 donation from LaBorde to the Trust be

 declared a fraudulent transfer pursuant to 28 U.S.C. § 3304 et seq., and the property at

 issue be declared owned by LaBorde and subject to the judgment lien. See id. at ¶61.

                                   LAW AND ANALYSIS

        Although LaBorde is actively seeking to hire counsel, she is currently proceeding

 pro se. See Record Document 6. While her Motion to Dismiss does not cite specific

 Federal Rules of Civil Procedure as the bases for dismissal, the Government has

 discerned that LaBorde is challenging (1) service of process upon her, (2) venue in this



                                        Page 2 of 8
Case 5:20-cv-01087-SMH-MLH Document 14 Filed 03/25/21 Page 3 of 8 PageID #: 102




 Court, and (3) the timeliness of the Government’s action. See Record Document 8. The

 Court will address these arguments in turn, before discussing LaBorde’s CARES Act

 concerns and alternative request to enroll in a repayment plan.

    I.      Insufficient Service of Process

         Federal Rule of Civil Procedure 12(b)(5) permits a court to dismiss a complaint for

 insufficient service of process. See Lewis v. Southern Oaks Nursing, L.L.C., 2019 WL

 2526317 at *2 (W.D. La. June 19, 2019). Requiring proper service stems from the Due

 Process Clause of the Fifth Amendment and demands that defendants receive adequate

 notice of the proceedings against them. See Dusenbery v. United States, 534 U.S. 161,

 167 (2002). The party effectuating service has the burden of demonstrating its validity.

 See Quinn v. Miller, 470 F. App’x 321, 323 (5th Cir. 2012).

         Federal Rule of Civil Procedure 4(m) permits a district court to extend time for

 service when a defendant has not been served within ninety days of the complaint’s filing.

 See Thompson v. Brown, 91 F.3d 20, 21 (5th Cir. 1996). The court must first determine

 whether good cause exists for the failure to timely serve a defendant. See id. If good

 cause exists, the court must extend time for service; however, if good cause does not

 exist, the court may extend time or dismiss the action without prejudice. See id. (emphasis

 in original).

         To date, the Government has been unable to serve LaBorde in the traditional

 sense, but this has not been for lack of trying. The Assistant United States Attorney

 overseeing this action has detailed, under penalty of perjury, the various steps taken in

 attempting to serve LaBorde. See Record Document 8-1. These include numerous

 mailings to both the condominium’s address and the reported new address of LaBorde,



                                         Page 3 of 8
Case 5:20-cv-01087-SMH-MLH Document 14 Filed 03/25/21 Page 4 of 8 PageID #: 103




 as well as attempts by the U.S. Marshals to personally serve LaBorde in California at her

 supposed home and place of business. 2 See id. These outlined steps certainly constitute

 good cause under Rule 4(m), and an extension beyond the ninety days permitted would

 be mandatory.

        Between the ninety-day deadline and the filing of the instant Motion to Dismiss,

 however, LaBorde was properly served pursuant to Rule 4(e)(1). This Rule provides:

        Unless federal law provides otherwise, an individual—other than a minor, an
        incompetent person, or a person whose waiver has been filed—may be served in
        a judicial district of the United States by following state law for serving a summons
        in an action brought in courts of general jurisdiction in the state where the district
        court is located or where service is made.

 Fed. R. Civ. P. 4(e)(1). Under the Louisiana long arm statute for service of process, “all

 that is necessary to constitute service upon a non-resident under the long-arm statute is

 that counsel for the plaintiff send a certified copy of the citation and of the petition in the

 suit to the defendant by registered or certified mail.” Dupree v. Torin Jacks, Inc., 2009 WL

 366332 at *2 (W.D. La. Feb. 12, 2009) (citing HTS, Inc. v. Seahawk Oil & Gas, Inc., 889

 So.2d 442, 444 (La. App. 3d Cir. 2004)); see also La. R.S. § 13:3204. Further, “[t]here is

 no requirement under § 3204 for a signed return receipt.” Seahawk Oil & Gas, 889 So.2d

 at 444-45.

        On January 21, 2021, the Government sent a certified mailing of the summons and

 complaint to what it believes to be LaBorde’s new home address with return receipt

 requested. See Record Document 8-1 at ¶14. This satisfies Louisiana law for sufficient

 service of process, and consequently, Rule 4(e)(1). In sum, the Government was entitled

 to an extension beyond the ninety-days for proper service because of its valiant efforts to


 2Although the U.S. Marshal was unable to make contact with LaBorde at her home address, he did observe
 packages on the doorstep with her name on them. See id.

                                             Page 4 of 8
Case 5:20-cv-01087-SMH-MLH Document 14 Filed 03/25/21 Page 5 of 8 PageID #: 104




 effectuate process, and service of process did in fact take place upon the Government’s

 certified mailing. As such, the Motion to Dismiss must be DENIED on this basis.

    II.      Improper Venue

          Federal Rule of Civil Procedure 12(b)(3) permits a court to dismiss a complaint for

 improper venue. See Louisiana Ice Cream Distributors, Inc. v. Carvel Corp., 821 F.2d

 1031, 1032 (5th Cir. 1987). If a defendant objects to venue, the burden is on the plaintiff

 to establish venue is proper in the judicial district where the case has been brought. See

 Strange v. Carnival Corp., 2019 WL 1281251 at *4 (W.D. La. Mar. 20, 2019). In analyzing

 a Rule 12(b)(3) motion to dismiss, the court must accept all allegations in the complaint

 as true and resolve all conflicts in favor of the plaintiff. See Braspetro Oil Servs. Co. v.

 Modec (USA), Inc., 240 F. App’x 612, 615 (5th Cir. 2007).

          Although venue is generally governed by 28 U.S.C. § 1391, federal debt collection

 actions such as the instant matter address venue and proper filing procedures within its

 statutory scheme. See 28 U.S.C. § 3004. This provision calls for nationwide enforcement

 of such actions and explicitly permits nationwide service of process. See 28 U.S.C. §

 3004(b)(1)(A). Courts have held this nationwide service of process provision and §

 3004(b)(1)(B)’s grant of authority to enforce it implicitly allow for venue to be proper in

 any federal court. See United States v. Preston, 961 F. Supp.2d 133, 136 (D.D.C. Aug.

 16, 2013); SEC v. Brightpoint, Inc., 2011 WL 6778493 at *1 (S.D.N.Y. Dec. 21, 2011).

 While § 3004(b)(2) does contemplate transferring venue at the debtor’s request, this

 provision applies only to Subchapters B (pre-judgment remedies) and C (post-judgment

 remedies), not to fraudulent transfer actions. See 28 U.S.C. § 3004(b)(2).




                                          Page 5 of 8
Case 5:20-cv-01087-SMH-MLH Document 14 Filed 03/25/21 Page 6 of 8 PageID #: 105




            LaBorde states she is unable to fly back and forth to Louisiana for a trial due to her

 financial constraints. See Record Document 6. In her reply, she also requests this

 litigation be moved to her home state of California. See Record Document 13. While it

 may not be the most convenient forum for LaBorde, the Government’s choice of the

 Western District of Louisiana as the venue for this suit appears well-reasoned and proper.

 The six-figure judgment against LaBorde was won in this Court. See Record Document

 1. The Trust was formed in this district and its trustee continues to reside within its

 borders. See id. The federal statutes governing debt collection actions allows this matter

 to be brought here. Venue is proper. The Motion to Dismiss for improper venue must be

 DENIED.

     III.      Prescription of Action

            LaBorde argues that in her free consultations with prospective attorneys, she has

 been told the “statute of limitations to challenge the building of the Trust has already

 expired.” Record Document 6. While the validity of the Trust is not at issue in this litigation,

 LaBorde may have intended to argue prescription of the fraudulent transfer action at the

 center of this lawsuit. For those actions under which the Government seeks relief, 28

 U.S.C. § 3306(b) mandates a claim be brought within six years after the transfer was

 made or the obligation was incurred. See §§ 3306(b)(1)-(2). 3

            The transfer at issue in this matter took place on September 18, 2014. See Record

 Document 1 at ¶21. This lawsuit was filed on August 20, 2020. See Record Document 1.

 Although close, the Government’s filing was timely by about four weeks. Accordingly,

 LaBorde’s argument for prescription of this action is DENIED.


 3Section 3306(b) also allows this deadline to extend beyond six years if the transfer was not or could not
 be reasonably discovered. However, the Government does not argue such a discovery rule issue.

                                               Page 6 of 8
Case 5:20-cv-01087-SMH-MLH Document 14 Filed 03/25/21 Page 7 of 8 PageID #: 106




    IV.      CARES Act

          Although the Government does not address the CARES Act portion of LaBorde’s

 Motion to Dismiss, the Court believes a brief discussion can provide important clarity to

 LaBorde. LaBorde argues the Government is violating the CARES Act in proceeding with

 this action against her. See Record Document 6. She states, “[t]he DOJ has no legal right

 to contact me right now about the student loan debt.” Id.

          While the CARES Act has temporarily suspended required payments towards and

 interest on student loans, it is important to note the instant action is not an attempt to

 collect on LaBorde’s student loans. Rather, this action seeks to declare the transfer of

 funds from LaBorde to the Trust as fraudulent. The Government is not seeking to collect

 its debt through this action. Although the success of this suit may prove critical to the

 Government’s overarching attempts to secure its judgment, no illegal action is presently

 being undertaken.

    V.       Repayment Plan Request

          Finally, LaBorde’s second reply asks the Court to contact the DOJ and the

 Assistant United States Attorney about giving LaBorde a “real opportunity to enroll in an

 Income Drive Repayment plan.” Record Document 13. It is not the Court’s place to insert

 itself into such compromise negotiations for this action or any others that may arise

 between the parties. As such, this request is also DENIED.

                                         CONCLUSION

          For the reasons stated, LaBorde’s Motion to Dismiss (Record Document 6) is

 hereby DENIED. An order memorializing this ruling shall issue herewith.




                                        Page 7 of 8
Case 5:20-cv-01087-SMH-MLH Document 14 Filed 03/25/21 Page 8 of 8 PageID #: 107




         THUS DONE AND SIGNED in Shreveport, Louisiana on this 25th day of March,

 2021.




                                    Page 8 of 8
